                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                           CRIMINAL ACTION

                         V.
                                                    No.: 17-518-3
 SEAN WILSON


                                        ORDER

       Upon independent review of the Report and Recommendation of U.S. Magistrate Judge

Timothy R. Rice, and the transcript of the guilty plea proceedings, it is ORDERED that the

Report and Recommendation is APPROVED and ADOPTED. I accept the guilty plea of Sean

Wilson entered on February 1, 2019. Sentence will be imposed on May 10, 2019 at 10:00 A.M.

in Courtroom 148.


                                            BY THE COURT:
